

 
Exhibit 10.14


LIN TV Corp.
Summary of Director Compensation


As of March 16, 2009, our non-employee directors receive the following
compensation:


Annual Cash Retainer for each non-employee director
  $ 60,000  
Additional annual cash retainers for:
       
Chairman of the Board
    25,000  
Compensation Committee Chairman
    15,000  
Nominating and Corporate Governance Committee Chairman
    15,000  
Audit Committee Chairperson
    20,000  
Per Meeting Cash Fees:
       
Board meeting attended in person
    1,500  
Committee meeting attended in person
    1,000  
Board meeting attended via telephone
    1,000  
Committee meeting attended via telephone
    500  





